Citation Nr: 1410389	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-45 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from August 1967 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that declined to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disability. 

The Board reopened and remanded the matter in April 2013.  The Board once again remanded the matter in October 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends he injured his left leg/knee prior to his military service and that the rigors of basic training aggravated his preexisting condition, resulting in his current left knee disability.

In an October 2013 remand, the Board instructed the originating agency (in pertinent part) to obtain an opinion as to the nature and etiology of the Veteran's claimed left knee disability.  The examiner was to address whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a left knee disability that preexisted his active duty service.  The examiner was specifically directed (in part) to discuss the Veteran's normal entrance examination report with regard to his left knee.

An opinion was obtained in November 2013, along with an addendum in December 2013.  While the VA examiner noted the Veteran's pre-service left femur fracture and opined that the Veteran had a preexisting disability, the examiner failed to state the specific clear and unmistakable (obvious, manifest, or undebatable) evidence of this preexisting disability.  While the examiner noted that the Veteran denied any history of trick or locked knee on the entrance report of medical history, he did not address the absence of any pertinent objective findings on the entrance examination.  Therefore, these findings are insufficient for the Board to adjudicate the Veteran's claim.

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Therefore, another remand is required in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an orthopedist who has not previously examined the Veteran to determine the etiology of his left knee disability.  The following questions must be addressed: 

a.  Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a left knee disability that preexisted his active duty service?  Specify this evidence if it exists.  Specifically discuss the Veteran's normal entrance examination report with regard to his left knee.  

b.  If it is determined that a left knee disability clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting left knee disability was not aggravated beyond the natural progression of the condition? 

c.  If there is insufficient evidence showing that a left knee disorder preexisted service (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that the Veteran currently has a left knee disability that had its onset in service or is otherwise etiologically related to his active service?  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  Provide a complete rationale for any opinion provided.

2.  After completing the above actions and any other development that may be indicated by any response received as a consequence of these actions, readjudicate the claim of entitlement to service connection for a left knee disability.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

